Case 2:18-cV-01121-|\/|CA-LDW Document 52 Filed 01/03/19 Page 1 of 6 Page|D: 578
Case 2:18-cv-01119-MCA-LDW Document 49 Filed 12120/18 Page 1 of 5 PagelD: 1104

 

WHIPPLE AzzAnELLo, LLC
A“°me¥$ at La“' ]OHN C. WHIPPLE ]OHN]. I~`ARMER,]R.
Certifled by the Suprerne Courtof Ot` Counsel
161 Madison Avenue’ Suite 325 New lersey as a Cr|mlnalTri.\l .Attomey vAL McCLEL D
Morrlstown. New]ersey 07960 ]OHN A. AZZARELLO oregoan
TElZ (973) 267-m Admitted in Ncw lersl_~y
_ d N Y k WILLIAM . MUNTOZ
_Fa)(. (973) 267~0031 an ew m Adm|tlc!i in New jersey
whippleazzarellolaw.com .ma New rare
December 20, 2018 VIA ECF
Hon. Leda Dunn Wettre
Magistrate Judge

U.S. District Court
M. L. King, Jr. Federal Building & Courthouse ..

. 1 r.
50 WalnutSt.,Room 2060 ,.._.\ n J_` ' n cf
Newark,NJo'/loz L l 0 5a MN ya aa v\<lLJ-»J
Gi,ot,i(,\/i"l,

Re: Mason Capr`tal L.P., et al. v. Perrr'go Co., plc, et al., No. 2118-cv-1119-MCA-
LDW (“Mason "); Pentwater Equity Opporttmities Master mall v.
Perrigo Co., plc, et al., No. 2118-cv-1121-MCA-LDW (“Pentwater"); WCM
Alternatives: Event-Driven Fii`ir`r£"£rnt'v!'l’§?rigo Co., plc, et al., No.
2:18-cv-16204-MCA-LDW (“Westchester”); Hudson Bay Master and Lta'.,
em.‘T»TT»EFF¢'§B'®., plc, er a.'., No. 2118-cv-16206-McA-LDW (“Hudson
Bay") "_"____

Dear Magistrate Judge Wettre,

This firm and Labaton Sucharow LLP represent Plaintiffs in the four above-referenced
individual securities actions (the “Individual Actions”) that are related to Roofers ’ Pension and
v. Papa. et al., No. 2:16-cv-2805-MCA-LDW (“Class Action”).l

We write jointly on behalf of the Plaintifi`s in the individual Actions (the “Individual
Action Plaintiffs”) and Defendants in the Individual Actions (“Defendants") in regard to the
Letter Orders dated December 13, 2018 in the Mason (ECF No. 48) and Penrwater (ECF No. 50)
Individual Actions setting scheduling conferences in those actions for 11:30 a.m. on January 17
and January 28, 2019, respectively, and to seek approval of the discovery schedule and discovery
coordination plan agreed to by the parties in the Individual Actions.

Mason and Pentwater Conl`erences

On December 13, 2018, the Court issued orders setting scheduling conferences for
January 17, 2019 at 11:30 a.m. in Mason and for January 28, 2019 at 11:30 a.rn. in Penm’ater.
The Mason and Permmter parties agree that there is no need for preliminary conferences in
Mason and Penm'ater, as the parties have agreed on a discovery schedule and a plan to
coordinate discovery-related matters with the discovery in the Class Action. Accordingly, based
upon the proposed Discovery Schedule and Coordination Plan set forth below, we respectfully
request that the Court enter an order modifying the December 13, 2018 Letter Orders to cancel
the initial scheduling conferences on January 17 and 28, 2019 in Mason and Penrwater. The

 

l The Individual Actions and the C|ass Action will be referred to collectively as the “Re|ated Actions."

l

Case 2:18-cv-Oll21-|\/|CA-LDW Document 52 Filed 01/03/19 Page 2 of 6 Page|D: 579
Case 2:18-cv-OlllQ-MCA-LDW Document 49 Filed 12120/18 Page 2 of 5 PagelD: 1105

lndividual Action Plaintiffs attended the November 28, 2018 discovery teleconference in the
Class Action, and they intend to attend li,tture discovery teleconferences in the Class Action,

Individual Actions Discovery Sehedule and Discovery Coordination Plan

Discovery in the lndividual Actions is to be coordinated with discovery in the Class
Action, pursuant to the stipulations entered into by the parties to the lndividual Actions, which
were so-ordered by this Court on November 9, 2018 in Mason (ECF No. 31) and Pentwater
(ECF No. 34) and were filed with this Court on December 19, 2018 in Hudson (ECF No. 6) and
Westchester (ECF No. 9). The Individual Action Plaintiffs and Defendants have already had a
number of discussions concerning the coordination of discovery in the Related Actions. The
Individual Action Plaintiffs and Defendants have agreed to the discovery deadlines set forth in
the below schedule and the provisions in the below discovery plan.

The below Individual Actions Discovery Schedule and provisions of the below Discovery
Plan are generally consistent with those that have been agreed to and so-ordered by this Court in
other related individual securities actions against Perrigo.

The parties jointly seek the Court’s approval of the below schedule and the discovery
coordination plan. If the following proposed schedule and discovery coordination plan meet with
Your Honor’s approval, the parties respectfully request that it be so-ordered.

Individual Actions Discovery Schedule

 

 

 

 

 

FACT DISCOVERY INDIVIDUAL ACTIONS’
DEADLINE
Serviee of parties ’ Rule 26(0)(1) January 28, 2019
disclosures
Fact discovery deadline November 15, 2019
EXPERT DISCOVERY
Ajirmative expert reports Affirmative expert report(s) shall be

served by the party bearing the burden
of proof for a subject no later than 60
days alter affirmative expert reports
are served by the party bearing the
burden of proof in the Class Action,
Rebuttal expert reports No later than 60 days following the
deadline to serve rebuttal expert
reports in the Class Action.

Reply expert reports No later than 60 days following the
deadline to serve reply expert reports
in the Class Action.

 

 

 

 

 

 

 

1 See, e.g., So~Ordered Discovery Schedule and Coordination Plan, Notionwide Mu!ual chds, et m'. v. Perrfgo
Compony, pIc, et al., No. 2:18-cv-l$382-MCA-LDW, ECF No. 20 (D.N.J. Nov. 27, 2018).

2

Case 2:18-cV-01121-|\/|CA-LDW Document 52 Filed 01/03/19 Page 3 of 6 Page|D: 580
Case 2118-cv-01119-N|CA-LDW Document 49 Filed 12120118 Page 3 of 5 Page|D: 1106

 

 

FACT DISCOVERY INDIVIDUAL ACTIONS’
DEADLINE
Expert depositions No later than 60 days following the

deadline for expert depositions in the
Class Action,

 

PRE-TRIAL AND TRIAL

 

 

 

 

 

 

Dispositive motion deadline TBD
Pre-triai conference TBD
Trial TBD

 

Individual Actions Discovery Coordination Plan

1. The requests for production served on Defendants in the Class Action shall be deemed
served in the Individual Actions, but with a relevant period of January l, 2013 through May 22,
2017. The parties agree that Defendants’ objections and responses shall likewise be deemed
served in the Individual Actions, including any objections related to the relevant period. Also,
Individual Action Plaintiffs agree not to serve additional document requests until alier
Defendants have made their first production of documents in response to the requests already
served on them in the Class Action. To the extent the Court in the Class Action sets a deadline
for substantial completion of document production of documents responsive to the requests for
production dated September 7, 2018 and served in the Class Action, that deadline shall govern
production of those documents in the Individual Actions as Well.

2. All discovery in any of the Related Actions will be deemed discovered in each of the
actions, including non-party discovery to the extent the non-party agrees. Excluded li‘om this
agreement is any discovery (1) produced by current or former employees or agents of Lead
Plaintiffs or Class Representatives; (2) solely and directly related to Lead Plaintiffs’ or Class
Representatives’ investment decisions, standing, typicality or adequacy of representation; and (3)
produced by the Individual Action Plaintiffs or any third-party related to the Individual Action
Plaintiffs.

3. The Individual Action Plaintiffs will participate in any meaningful discussions
between Defendants and the Class Action Plaintiffs concerning discovery, including the meet
and confer process and discussions related to scope and the parameters and process of electronic
discovery,

4. Depositions taken in the Class Action shall be deemed taken in the Individual Actions
and the Individual Action Plaintiffs will be permitted to have a full right of participation in the
fact witness depositions, including the opportunity to examine witnesses during depositions
(subject to coordination with Class counsel). The parties in the Related Actions have not agreed
to the amount of time each witness will be required to sit for his or her deposition.

5. The interrogatories served on Defendants in the Class Action shall be deemed served
in the lndividual Actions. Likewise, Defendants’ objections and responses to the interrogatories
in the Class Action shall be deemed objections and responses in the Individual Actions. The
parties also agree that the combined Plaintiffs in each Individual Action are provided five

Case 2:18-cV-01121-|\/|CA-LDW Document 52 Filed 01/03/19 Page 4 of 6 Page|D: 581
Case 2118-ev-01119-MCA-LDW Document 49 Filed 12120)'18 Page 4 of 5 Page|D: 1107

interrogatories in addition to the Class Action interrogatories and the combined Defendants in
each Individual Action are limited to ten interrogatories in each Individual Action,

6, The Individual Action Plaintiffs and Defendants have not agreed to the number of
depositions that each side in the Individual Actions should be permitted to take in addition to the
depositions in the Class Action, The parties agree that each side should be permitted to take a
limited number of additional depositions, however, the precise number will be determined at a

later date.

By: s/ John A. Azzarello
John A. Azzarello

WHIPPLE AZZARELLO, LLC
John A. Azzarello

161 Madison Avenue

Suite 325

Morristown, NJ' 07'960

(973) 267-7300
azzarello@whippleazzarellolaw.com

LABA'I`ON SUCHAROW LLP
Serena P. Hallowell

Corban S. Rhodes

Eric D. Gottlieb

140 Broadway

New York, NY 10005

(212) 90?-0700
shallowell@labaton.com
crhodes@labaton.com
egottlieb@labaton.com

Attorneys for Individuoi Action Plaintijfs‘

Respectfully submitted,

By: s/ Alan S. Naar
Alan S. Naar

GREENBAUM, ROWE, SMITH & DAVIS
LLP

Alan S. Naar

99 Wood Avenue South

Iselin, NJ 08830

(732) 476-2530

anaar@greenbaumlaw.com

FRIED, FRANK, HARRIS, SHRIVER &
JACOBSON LLP

James D. Wareham

James E. Anklam

801 17th Street, NW

Washington, DC 20006

(202) 639-7000

Samuel P. Groner
One New York Plaza
New York, NY 10004
(212) 859-8000

Attorneys for Defendant Perrigo Company plc

By: s/ Marshall R. King
Marshall R. King

GIBSON, DUNN & CRUTCHER LLP
Reed Brodsky

Aric H. Wu

Marshall R. King

200 Park Ave

New York, NY 10166

(212) 351-4000

Case 2:18-cV-01121-|\/|CA-LDW Document 52 Filed 01/03/19 Page 5 of 6 Page|D: 582
Case 2:18-cv-01119-|VICA-LDW Document 49 Filed 12120118 Page 5 of 5 PagelD: 1108

THE COURT HEREBY ORDERS, this;
l.

Attorneysfor Defendant Joseph C. Papo
By: sf Brian T. Fraw|ey
Brian T. Fraw|ey

SULLlVAN & CROMWELL LLP
John L. Hardiman

Brian T. Fraw|ey

Michae| P. Devlin

125 Broad Street

New York, NY 10004

(202) 558-4000

Attorneys for Defendont Judy L. Brown

by Qo\ ‘1
day of H..M tr vt -ZB'I*B, that:

The December 13, 2018 Letter Orders in Moson and Pentwater are hereby modified to
cancel the scheduling conferences in Moson and Pentwoter scheduled for .lanuary 17, and
January 28, 201 9, respective|y;

The foregoing lndividual Actions Discovery Schedu|e is APPROVED, and

The foregoing lndividua| Actions Discovery Plan is APPROVED.

again § within

glion. Leda Dunn Wettre, U.S.M.J.

 

Case 2:18-cV-01121-|\/|CA-LDW Document 52 Filed 01/03/19 Page 6 of 6 Page|D: 583

